Citation Nr: 0029749	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-15 995A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
June 3, 1998, Board of Veterans' Appeals (Board) decision, 
which denied a claim of entitlement to service connection for 
the residuals of a lumbar spine injury.  


REPRESENTATION

Moving Party Represented by:  James W. Stanley, Jr., 
Attorney-at-law


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran, the moving party herein, had active service from 
June 1965 to June 1967.

This matter comes before the Board from an August 1999 motion 
from the veteran's representative for revision or reversal on 
the grounds of CUE of a June 3, 1998, Board decision that 
denied service connection for the residuals of an injury of 
the lumbar spine.


FINDINGS OF FACT

1.  In a June 3, 1998, decision the Board denied entitlement 
to service connection for the residuals of an injury of the 
lumbar spine, finding that the preponderance of the evidence 
was against the claim.

2.  The moving party has alleged that, as regards the June 
1998 Board decision, a well-grounded claim for service 
connection should have been established, and further, that 
the claim should have been granted as the evidence did not 
rebut the presumption that the veteran's lumbar spine 
disorder was aggravated by service.


CONCLUSION OF LAW

The moving party's allegation of CUE in the June 3, 1998, 
Board decision in failing to grant a claim for entitlement to 
service connection for the residuals of a lumbar injury fails 
to meet the threshold pleading requirements for revision of 
the Board decision on grounds of CUE.  38 U.S.C.A. § 7111 
(West Supp. 2000); 38 C.F.R. §§ 20.1403, 20.1404 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On June 3, 1998, the Board issued a decision that denied the 
moving party's claim of entitlement to service connection for 
the residuals of an injury of the lumbar spine.  In August 
1999, the veteran's representative submitted a motion for 
review of the Board's decision on the basis of clear and 
unmistakable error.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2000).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Id.  Motions that 
fail to comply with the requirements set forth in this 
paragraph shall be denied.  Id.  The Board notes that it has 
original jurisdiction to determine whether CUE exists in a 
prior final Board decision.  38 U.S.C.A. § 7111(e) (West 
Supp. 2000). 

38 C.F.R. § 20.1403 relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.-(1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

In this case, the moving party has not demonstrated that the 
Board's June 1998 decision contains CUE.  That decision found 
that the veteran's claim was plausible and well-grounded, but 
that the preponderance of the evidence was against the claim.  
While the Board found that the evidence showed that a low 
back disorder had clearly and unmistakably preexisted the 
veteran's period of active duty, it also found that the 
veteran's current back condition was not related to service 
or the preexisting back disorder.  In reaching this decision, 
the Board reviewed the veteran's service medical records and 
several statements from the veteran's treating physician, 
Charles E. Wells, M.D.  A statement of James O. Pennington, 
M.D., lay statements from the veteran, and the results of two 
VA compensation examinations were also reviewed.  After 
weighing the evidence, the Board held that the preponderance 
of the evidence was against the claim for service connection 
for the residuals of an injury of the lumbar spine; and 
therefore, the claim was denied.  

On behalf of the moving party, his representative, in his 
August 1999 motion and supplemental argument, has 
essentially argued that the Board erred in that the 
statement from Dr. Wells that the veteran had a current back 
disorder that was related to service well-grounded the claim 
and was unrebutted by other evidence of record.  Therefore, 
he argues, it is undebatable that service connection was 
warranted for the claimed disorder at the time of the June 
1998 Board decision.  

The Board finds this argument to be without merit for 
several reasons.  First, it is noted that the veteran's 
claim was found to be plausible and well-grounded by the 
Board in the June 1998 decision.  Second, the argument that 
Dr. Wells' statement is unrebutted is clearly not supported 
by other medical evidence that was of record at the time of 
the Board's 1998 decision.  Specifically, the 1996 VA 
examination report found, contrary to Dr. Wells' statement, 
that the veteran's current back disorder was not related to 
service.  The 1996 VA examiner concluded that there was no 
relationship between the current back disorder and any back 
disorder which pre-existed service or which was incurred 
during service.  

Moreover, such an allegation does not constitute a valid 
claim of CUE.  As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this respect, the moving party has raised an allegation of 
error concerning the June 1998 Board decision; however, it 
does not rise to the level of a claim for CUE.  The moving 
party and his representative have alleged that the decision 
was the product of error essentially because the Board failed 
to conclude that the positive evidence warranted a grant of 
service connection.  This argument represents a clear-cut 
example of disagreement as to how the evidence was 
interpreted and evaluated, and as such cannot constitute a 
basis for a finding of CUE.  See 38 C.F.R. § 20.1403(d)(3) 
(2000); see also Luallen, supra.

Thus, after careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error either of fact or law, in the 
June 3, 1998, decision by the Board.  Accordingly, in the 
absence of any additional allegations, the motion is denied.


ORDER

The motion for revision of the June 3, 1998, Board decision 
on the grounds of CUE is denied.




		
	M. C. GRAHAM
Acting Veterans Law Judge
Board of Veterans' Appeals


 



